Case 1:17-cv-02041-RJL Document 153-8 Filed 06/21/21 Page 1 of 8




                Exhibit H
      Case 1:17-cv-02041-RJL Document 153-8 Filed 06/21/21 Page 2 of 8




London




This is to certify that the attached document is, to the best of my knowledge and belief a true,
accurate and complete translation from Russian into English of the attached Declaration of
Olga Aleksandrovna Galkina.

Yours sincerely,




Kasia Niklas
Senior Project Manager
Tuesday, 08 June 2021




  London, UK | New York, NY | Washington DC | Houston, TX | San Francisco, CA | Hong Kong
        Case 1:17-cv-02041-RJL Document 153-8 Filed 06/21/21 Page 3 of 8




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                      )
MIKHAIL FRIDMAN, PETR AVEN,           )
AND GERMAN KHAN,                      )
                                      )
                          Plaintiffs, )
                                      )
                                      )
v.                                    ) Civil Action No. 17-2041-RJL
                                      )
                                      )
BEAN LLC a/k/a FUSION GPS, and        )
GLENN SIMPSON,                        )
                                      )
                        Defendants. )
                                      )


               DECLARATION OF OLGA ALEKSANDROVNA GALKINA

I, Olga Aleksandrovna Galkina, state as follows:

       1.     My name is Olga Aleksandrovna Galkina. I am a Russian citizen. I graduated

              with a law degree from Perm State University in 2002 and with a philology

              degree from Peoples’ Friendship University of Russia in 2004. In addition to

              Russian, I speak English and Bulgarian, and have basic knowledge of Georgian

              and Spanish.

       2.     My background is in journalism and public relations.        I now work as a

              communications advisor. Previously, I held a number of positions in public

              relations and government, including head of the Governor’s Press Service in the

              Saratov Region (2005–2006); deputy head of the city administration in Saratov

              (2006–2007); and public relations advisor at Servers.com, a part of the XBT

              Holding group of companies that includes Webzilla (2015–2016).
Case 1:17-cv-02041-RJL Document 153-8 Filed 06/21/21 Page 4 of 8




3.   I am aware of what the press has labeled the Steele Dossier (“Dossier”). I read

     the Dossier in full when it became public on BuzzFeed. My reading of it included

     Company Intelligence Report 112 (“CIR 112”), although I did not pay particular

     attention to and do not have a specific recollection of that memorandum.

4.   I have never met and do not know Christopher Steele.

5.   Igor Danchenko and I have been friends since our teen years in Perm, Russia.

     Through the years, Mr. Danchenko and I have communicated in person, over the

     phone, and through electronic messengers. I never gave my permission to Mr

     Danchenko to publish (or disclose to a third party) any part of our private

     discussions or private communications.

6.   Mr. Danchenko and I met once in 2016.             In connection with my job at

     Servers.com, I traveled to the United States in the spring of 2016 to participate in

     the Game Developers Conference event and investigate the prospects of running a

     public relations campaign for the company in the United States. I asked Mr.

     Danchenko to assist those efforts, and he introduced me to a third party, Charles

     Dolan, whom he thought could help. Mr. Danchenko and I did not discuss

     anything related to the Dossier or its contents during this meeting.

7.   I discovered in July 2020 from mass media and social networks that Mr.

     Danchenko potentially had named me to the United States government as “Sub-

     Source 3” of the Dossier. Mr. Danchenko supposedly claimed that I disclosed

     information to him that was included in the Dossier.

8.   I am aware, based on media reports, of the 2017 FBI memorandum summarizing

     its interview of Mr. Danchenko. Although the memorandum redacts the names of




                                       2
        Case 1:17-cv-02041-RJL Document 153-8 Filed 06/21/21 Page 5 of 8




               the persons whom Mr. Danchenko identified as his sub-sources, the unredacted

               information that Mr. Danchenko gave concerning his “[sub-]source 3” largely

               matches my own personal details—including that Mr. Danchenko and I met when

               we were teenagers and attended the same school.

       9.      I have since also become aware of media reports publicly identifying me as “Sub-

               Source 3.”

       10.     I did not provide Mr. Danchenko (or anyone else) with any information

               mentioned in the Dossier and that was connected to Mr. Fridman, Mr. Aven, Mr.

               Khan, or Alfa. I believe that Mr. Danchenko identified me as Sub-Source 3 to

               create more authoritativeness for his work.

       11.     I am a native Russian speaker. Although I do have a fair command of the English

               language, which I can speak and read, given the complexity of the matters set out

               in this declaration, I make it in Russian.



I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



Executed on June 8, 2021              ___________[signature]________________________
                                            Olga Aleksandrovna Galkina




                                                 3
Case 1:17-cv-02041-RJL Document 153-8 Filed 06/21/21 Page 6 of 8
Case 1:17-cv-02041-RJL Document 153-8 Filed 06/21/21 Page 7 of 8
Case 1:17-cv-02041-RJL Document 153-8 Filed 06/21/21 Page 8 of 8
